Exhibit 10.4 **TO BE REVIEWED UNDER CHINESE LAW** SINOHUB, INC. NOTICE OF GRANT OF STOCK OPTION (For Participants Resident in The Peoples Republic of China) The Participant has been granted an option (the “Option”) to purchase certain shares of Stock of SinoHub, Inc. pursuant to the SinoHub, Inc. 2008 Stock Plan, as amended and restated (the “Plan”), as follows: Participant: Employee ID: Date of Grant: Number of Option Shares: Exercise Price Per Share: $ Vesting Commencement Date: Option Expiration Date: The tenth anniversary of the Date of Grant. [Tax Status of Option: Nonstatutory Stock Option] Vested Shares: Except as provided in the Stock Option Agreement and provided the Participant’s Service has not terminated prior to the applicable date, the number of Vested Shares (disregarding any resulting fractional share) as of any date is determined by multiplying the Number of Option Shares by the “Vested Percentage” determined as of such date as follows: Vested Percentage Prior to first anniversary of Vesting Commencement Date 0 On first anniversary of Vesting Commencement Date (the “Initial Vesting Date”) 25% Plus For each additional full 3-month period of Participant’s Service from Initial Vesting Date until the Vested Percentage equals 100%, an additional 6.25% Local Law: The laws, rules and regulations of The Peoples Republic of China, of which the Participant is a resident. By their signatures below, the Company and the Participant agree that the Option is governed by this Grant Notice and by the provisions of the Plan and the Stock Option Agreement, both of which are attached to and made a part of this document. The Participant acknowledges receipt of copies of the Plan and the Stock Option Agreement, represents that the Participant has read and is familiar with their provisions, and hereby accepts the Option subject to all of their terms and conditions. SINOHUB, INC. PARTICIPANT By: Signature: Its: Date: Address: Address: ATTACHMENTS: 2008 Stock Plan, as amended to the Date of Grant; Stock Option Agreement and Exercise Notice **TO BE REVIEWED UNDER CHINESE LAW** THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE U.S.
